UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6241


JAMES HENRY FOWLER-BEY,

                    Petitioner - Appellant,

             v.

CALVIN JOHNSON, a/k/a C. Johnson,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-01235-PX)


Submitted: June 28, 2019                                          Decided: July 17, 2019


Before RICHARDSON and RUSHING, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Henry Fowler-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Henry Fowler-Bey seeks to appeal the district court’s order denying several

of his motions and placing his habeas petition in abeyance. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Fowler-Bey seeks to appeal

is neither a final order nor an appealable interlocutory or collateral order. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2